10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:19-cv-05092-RSL Document 14-1 Filed 09/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

TACOMA DIVISION
DALE MERCHANT, Civil No. 3:19-CV-05092-RSL
Plaintiff,
VS. ORDER

COMMISSIONER OF SOCIAL SECURITY,

 

Defendant.

 

 

 

It is hereby ORDERED that the case shall be remanded under sentence four of 42 U.S.C.

§ 405(g). Upon remand, the Appeals Council will instruct the ALJ to reconsider the medical

source opinions, reassess the residual functional capacity in light of all evidence, and issue a new

decision. Upon proper presentation, Plaintiff will be entitled to attorneys’ fees under the Equal

Access to Justice Act, 28 U.S.C. §2412 et seq.

Hf
HH
Hf

Hf

Page 1

ORDER - [3:19-CV-05092-RSL]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 3:19-cv-05092-RSL Document 14-1 Filed 09/10/19 Page 2 of 2

hb. | | .
DATED this 12 day of 42 2019,

Presented by:

s/ David J. Burdett

DAVID J. BURDETT

Special Assistant U.S. Attorney

Office of the General Counsel

Social Security Administration

701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, WA 98104-7075

Telephone: (206) 615-2522

Fax: (206) 615-2531
david.burdett@ssa.gov

Page2 ORDER - [3:19-CV-05092-RSL]

Mus S Cann

 

UNITED STATES DISTRICT JUDGE

 
